                         Case 8:19-ap-00610-MGW            Doc 3      Filed 01/21/20       Page 1 of 2

[8NPTRML] [NOTICE OF PRETRIAL CONFERENCE]


                                        UNITED STATES BANKRUPTCY COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                                 TAMPA DIVISION



In re:                                                  Case No. 8:19−bk−10111−MGW
                                                        Chapter 11
Summit View, LLC


________Debtor*________/

Janet L Denlinger

Harry R Denlinger

          Plaintiff(s)


vs.                                                     Adv. Pro. No. 8:19−ap−00610−MGW


Summit View, LLC

City of Dade City
Michael Sherman
Keene Services, LLC
Southwest Florida Water Management District
Brian Armstrong
Florida Design Consultants, Inc., a Florida
corporation

________Defendant(s)________/


                                          NOTICE OF PRETRIAL CONFERENCE

    Notice is hereby given that a Notice of Removal of a civil action has been filed by Harry Denlinger and Janet Denlinger
, removing a case pending in the Pasco County Florida, Circuit Court styled Janet Denlinger and Harry Denlinger ,
Plaintiff(s) vs. Summit View, LLC, et al. , Defendant(s), Case No 2018−CA−001241 .

   Notice is further given that the moving party, if it has not done so, shall file copies of the entire record of the removed
case and if required, remit the $350.00 filing fee within fourteen (14) days from the entry of this notice.

   Notice is further given that a pre−trial conference shall be held in Tampa, FL − Courtroom 8A, Sam M. Gibbons United
States Courthouse, 801 N. Florida Avenue , on February 3, 2020 at 9:30 AM .

   At the pretrial conference, the Court will schedule for hearing any pending motions, establish pretrial procedures
pursuant to Fed. R. Bankr. P. 7016, and schedule this proceeding for trial, if appropriate.
                       Case 8:19-ap-00610-MGW                Doc 3     Filed 01/21/20        Page 2 of 2

   Appropriate Attire. You are reminded that Local Rule 5072−1(b)(16) requires that all persons appearing in Court
should dress in business attire consistent with their financial abilities. Shorts, sandals, shirts without collars, including tee
shirts and tank tops, are not acceptable.

   Avoid delays at Courthouse security checkpoints. You are reminded that Local Rule 5073−1 restricts the entry of
cellular telephones and, except in Orlando, computers into the Courthouse absent a specific order of authorization issued
beforehand by the presiding judge. Please take notice that as an additional security measure a photo ID is required for entry
into the Courthouse.



        DATED on January 21, 2020 .

                                            FOR THE COURT
                                            Sheryl L. Loesch , Clerk of Court
                                            Sam M. Gibbons United States Courthouse
                                            801 North Florida Avenue, Suite 555
                                            Tampa, FL 33602
        *All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
        individuals.
